DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 09/15/2021.
Response to Arguments
 Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument, that Ishihara fails to disclose or teach at least the holder unit, the examiner respectfully disagrees. in view of the current amendments to the claims, the examiner respectfully submits that Ishihara does teach the cover 26 as a holder unit fixed to the substrate to be on a peripheral area of the holes and an upper end of the rib. Ishihara further teaches that the movable contact is in between the contact portion of the center contact and the cover sheet. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (U.S. Pat. No. 5,760,352) (hereafter Ishihara) in view of Park (U.S. Pat. No. 10,901,547) (hereafter Park).
Regarding claim 1, Ishihara teaches a pressure switch device comprising: 
a substrate formed of a flexible material (i.e., outer contact 12 and center contact 13 are formed from thin metal plate 30) (see Fig. 2), provided with a hole perforated therethrough (i.e., outer contact portion 12 including an outer contact 12A having a C-shape and a hollow portion 18 having a C-shape also arranged in the circular hollow portion 14) (see Fig. 2), and comprising a rib that extends from an inner circumference of the hole (i.e., arm portion 22) (see Fig. 2) and is bendable toward a sensor adjacent thereto by an external force (i.e., movable contact 24) (see Fig. 2); 
a contact portion being on the rib and being a contact point with the sensor (i.e., surface of center contact 21) (see Fig. 2); 
a holder unit fixed to the substrate to be on a peripheral area of the hole and an upper end of the rib (i.e., cover sheet 26 covers the peripheral area of the hollow portion 18) (see Fig. 4); and the sensor being between the substrate and the holder unit and supported by the holder unit (i.e., the movable contact 24 is disposed in between the center contact 13 and the cover sheet 26) (see Fig. 4); but does not explicitly teach a piezoelectric sensor disposed between the substrate and the holder unit and supported by the holder unit.
Regarding the piezoelectric sensor, Park teaches a piezoelectric sensor disposed between the substrate and the holder unit and supported by the holder unit (i.e., piezo disk, when pressure is applied to the piezo disk to generate a potential difference electromotive force may be sensed through the wirings) (see Column 5, lines 28-40). In view of the teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claim 2, Ishihara teaches that the hole has a circular shape or a polygonal shape (i.e., circular hollow portion 18) (see Fig. 2), the rib includes, an extension member extending from the inner circumference of the hole (i.e., arm portion 22) (see Fig. 2), and one of a disc, a polygonal disc, or a polygonal member at an end of the extension member (i.e., center contact 21) (see Fig. 1), and the contact portion is on the one of the disc, the polygonal disc, or the polygonal member (i.e., surface of center contact 21) (see Fig. 2). 
Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure switch device comprising a piezoelectric sensor being between the substrate and the holder unit; a first holder body being along a rim of the hole in the peripheral area of the hole on an upper surface of the substrate, a second holder body connected to the first holder body and having a shape corresponding to a shape of the extension member and corresponding to a shape of the one of the disc, the polygonal disc, or the polygonal member, and a pair of fixing portions at opposite ends of the first holder body and attached to a pair of adhesive portions in the substrate.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 3-4 and 7, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Tran M. Tran/Examiner, Art Unit 2855